DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10,132,324 B2 (Patent ‘324) in view of US 2008/0223037 A1 to Ren et al. (Ren). 
Claim 1 of the Patent ‘324 recites all of the compressor recited in claim 1 of the instant application.  However, claim 1 of the Patent ‘324 does not recite the compressor being part of a low pressure EGR system for an internal combustion engine including an exhaust gas return duct by which exhaust gases to be returned to the engine are introduced to the compressor.
Ren teaches a low pressure EGR system (44) of an internal combustion engine (10) (see Fig. 1) including an exhaust gas return duct (50) returns exhaust gases to be compressor (34) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art to have modified claim 15 of the Patent ‘324 in order include the compressor of claim 1 in a low pressure EGR system of Ren in order to reduce emissions from the exhaust gases as is well-known in the art.
Claims 7-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. US 9,091,232 B2 (Patent ‘232) in view of Ren. 
Claims 1-6 and 8 of the Patent ‘232 recite all of the compressor elements in claims 7-12 and 14 of the instant application.  However, claims 1-6 and 8 of the Patent ‘232 do not recite the compressor being part of a low pressure EGR system for an internal combustion engine including an exhaust gas return duct by which exhaust gases to be returned to the engine are introduced to the compressor.
Ren teaches a low pressure EGR system (44) of an internal combustion engine (10) (see Fig. 1) including an exhaust gas return duct (50) returns exhaust gases to be compressor (34) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art to have modified claim 7 of the Patent ‘232 in order include the compressor of claim 7 in a low pressure EGR system of Ren in order to reduce emissions from the exhaust gases as is well-known in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the compressor recirculation duct (16)" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. 
With respect to the nonstatutory double patenting rejections of claim 1 of the instant application as being unpatentable over claim 1 of U.S. Patent No. US 10,132,324 B2 (Patent ‘324) and claims 7-12 and 14 of the instant application as being unpatentable over claims 1-6 and 8 of U.S. Patent No. US 9,091,232 B2 (both in view of Ren), Applicant argued that because the instant application is a divisional application following a restriction of the U.S. Patent Application No. 14/744,073 (U.S. Patent No. US 10,132,324 B2) which is a divisional application following a restriction of U.S. Patent Application No. 13/817,906 (U.S. Patent No. US 9,091,232 B2) the double patenting rejections are improper.
The U.S. Patent Application No. 13/817,906 (U.S. Patent No. US 9,091,232 B2) originally recited claims directed to the following patentably distinct inventions: 
Group I: Claims 1-7, drawn to a compressor comprising a compressor wheel mounted in a housing having an inlet that comprises an inner and outer channel wall away from the 
Group II: Claims 8-11, drawn to a compressor comprising a compressor wheel mounted in a housing having an inlet that comprises a channel wall away from the compressor wheel and  
an axially flattened radially expanded cylindrical volume annularly open to the compressor inlet; and 
Group III: Claim 12, drawn to a low pressure EGR system for an internal combustion engine having a compressor and a turbine. 
In response to a restriction requirement mailed August 19, 2014 in Patent Application No. 13/817,906 (U.S. Patent No. US 9,091,232 B2), Applicant elected to the invention identified by Group I.  The original claim 1 of which recited:
“A compressor for compressing gas, said compressor comprising: a compressor wheel (20) including a plurality of blades each of which includes a leading edge (24), a trailing edge and an outer free edge, said wheel being mounted for rotation within a housing, the housing including a compressor inlet (14) upstream of the compressor wheel and a compressor discharge (15) downstream of said compressor wheel, wherein the inlet comprises: an outer channel wall (22) extending away from the compressor wheel in an upstream direction and forming a gas intake portion in the upper inlet section, an inner channel wall (21) within the outer channel wall, comprising an inlet section (14) extending away from the compressor wheel upstream of the leading edges (24) of the compressor wheel and an inducer section (14a) downstream of the leading edges (24) of the compressor wheel, and an annular cavity (23) defined between the inner and outer channel walls, with an annular opening of the annular cavity (23) at the upstream end of the inner channel wall between the inner and outer channel walls, said compressor further 
Through prosecution and following amendments, claim 1 of U.S. Patent Application No. 13/817,906 (U.S. Patent No. US 9,091,232 B2), at the time of allowance, recited:
“A compressor for compressing gas, said compressor comprising: a compressor wheel (20) including a plurality of blades each of which includes a leading edge (24), a trailing edge and an outer free edge, said wheel being mounted for rotation within a housing, the housing including a compressor inlet (14) disposed on one side of the compressor wheel so as to direct gas flow to the leading edges of the blades, the inlet defining an inlet axis that is parallel to a rotational axis of the compressor wheel, diffuser on another side of said compressor wheel so as to receive gas flow from the compressor wheel, and a volute that receives gas flow from the diffuser and delivers it to a compressor discharge (15), wherein the inlet comprises: an outer channel wall (22) extending away from the compressor wheel surrounding the inlet axis and forming a gas intake portion at a location axially spaced apart from the compressor wheel, an inner channel wall (21) within the outer channel wall, the inner channel wall surrounding the inlet axis, disposed between the gas intake portion and the leading edges of the blades of the compressor wheel, 3Appl. No. 13/817,906 Attorney Docket No: 129945-00372 Reply to Office Action of November 21, 2014 Client Ref, No: DKT10024 said compressor recirculation duct providing fluid communication between the compressor discharge (15) and the annular cavity (23).”
	Claim 1 of U.S. Patent Application No. 13/817,906 (U.S. Patent No. US 9,091,232 B2) was, thus, amended after the restriction requirement to recite a different compressor than previously presented.  Because the compressor recited in the claims of Patent ‘232 differs from the originally presented compressor prior to the restriction requirement, the compressor recited the instant divisional grandchild application did not result in from the restriction of U.S. Patent Application No. 13/817,906.  Therefore, the nonstatutory double patenting is proper.
In response to a restriction requirement mailed August 9, 2016 in U.S. Patent Application No. 14/744,073 (U.S. Patent No. US 10,132,324 B2), Applicant elected to the invention of claims 8-11 (which correspond the invention of Group II described above).  The original claim 8 of which recited:
	“A compressor for compressing gas, said compressor comprising: a compressor wheel (20) including a plurality of blades each of which includes a leading edge (24), a trailing edge and an outer free edge, said wheel being mounted for rotation within a housing, the housing including a compressor inlet (14) upstream of the compressor wheel and a compressor discharge (15) downstream of said compressor wheel, wherein the inlet comprises a channel wall (22) extending away from the compressor wheel in an upstream direction, and including an axially flattened, radially expanded cylindrical volume annularly open to the compressor inlet (14), axially upstream of the leading edge of the compressor wheel, said compressor further comprising a compressor return valve system comprising a compressor recirculation valve 
At issue, the sole independent claim (i.e. claim 1) of U.S. Patent Application No. 14/744,073 (U.S. Patent No. US 10,132,324 B2), at the time of allowance, recited:
“A compressor for compressing gas, said compressor comprising: a compressor housing including a compressor inlet (14) and a compressor discharge (15), said compressor inlet (14) being defined by a channel wall (22) having a first circumference and having a center, a compressor wheel (20) mounted for rotation within said compressor housing between said compressor inlet (14) and compressor discharge (15), a compressor recirculation duct (16) providing fluid communication between the compressor discharge (15) and the compressor inlet (14), a compressor recirculation valve (80) for control of air flow in said compressor return recirculation duct, an annular transition cavity formed by a radially expanded cross-sectional area of the channel wall (22) arranged about the entire circumference of the compressor inlet (14) for introducing air from the compressor recirculation duct (16) into the compressor inlet (14) about the entire circumference of the compressor inlet (14), wherein rotation of said compressor wheel causes air to be taken in at the compressor inlet (14) at a first pressure and discharged at the compressor discharge (15) at a pressure higher than said first pressure, wherein opening the compressor recirculation valve (80) allows air from the compressor discharge to pass through the compressor recirculation duct (16), and wherein said annular transition cavity formed by said radially expanded cross-sectional area of the channel wall (22) causes said air introduced from the compressor recirculation duct (16) into the compressor inlet (14) to be distributed about the circumference of the compressor inlet.”
prior to the restriction requirement, the compressor recited the instant divisional grandchild application did not result in from the restriction of U.S. Patent Application No. 14/744,073.  Therefore, the nonstatutory double patenting is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the Office Action mailed September 1, 2020, Claim 1 of U.S. Patent No. US 10,132,324 B2 (Patent ‘324) was previously mislabeled as Claim 15, as Applicant correctly noted in the response filed December 1, 2020.